Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-156449, filed on 08/14/2017 was received with the present application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2022 is fully responsive and therefore has been entered.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-4, and 7-10 are allowed.
Claims 2 and 5-6 were cancelled by the applicant in the amendments filed on 06/24/2022.

The prior art of record, either individually or in combination, fail to teach or suggest, a transmission belt element having the specific structure recited within independent claim 1. In particular, a transmission belt element comprising: a trunk portion with a saddle surface that is in contact with a ring of a transmission belt, a pair of pillar portions, a rocking edge portion that is a convex surface formed on a front face/ rear face so as to extend at least partially over the pair of pillar portions, a non-contact portion that is a recessed portion extending in a width direction along the saddle surface so as to at least partially divide the rocking edge portion, and an inclined surface that continuously extends from the rocking edge portion towards the inner peripheral side of the transmission belt element (i.e. bottom side of the trunk portion in an height direction) in an narrowing manner; a depth of the non-contact portion being set so that the lower end portion of the non-contact portion is located below a contact line of the rocking edge portion when a winding radius of the transmission belt is minimized, but above a lower edge portion of the trunk portion; and the inclined surface being located below the contact line of the rocking edge portion when a winding radius of the transmission belt is minimized; wherein, the lower end portion of the non-contact portion (which defines the depth of the non-contact portion), is positioned closer to the outer peripheral side of the transmission belt (i.e. upper side of the transmission belt in an height direction) than the boundary between the rocking edge portion and the inclined surface.
As detailed in the previous office action (dated 01/27/2022), Bransma (U.S. PGPUB 2018/0023664A1) in view of Harada et al. (Japanese Patent Document JP2006-153089A) propose a transmission belt element that has fairly similar features to applicant’s claimed invention. Where Harada et al. teach (Figures 1, 3-4, and 12-13b), providing the front face (front main surface 40f ) of a trunk portion (body portion 44) forming a transmission belt element (element 40) with a recessed non-contact portion (recess 48') having a depth (depth ‘Δt’), and a inclined surface (inclined surface 44a) that continuously extends from a rocking edge portion (locking edge portion 45) towards the inner peripheral side in a narrowing manner; and the depth of the recessed non-contact portion being set so that a lower end portion of the recessed non-contact portion (lowermost edge of the recess 48', which is indicated by the point where the dotted-line in figures 13a-13b meets the front main surface 40f) is located below a contact line of the rocking edge portion (a location of the locking edge portion 45 that makes contact with the rear main surface 40r of an adjacent element 40 when said adjacent element 40 is tilted relative to the locking edge portion 45 as illustrated in figure 13a) when the winding radius of the transmission belt is minimized (as illustrated in figures 12-13a), but above a lower edge portion of the trunk portion (lowermost peripheral edge of the body portion 44). However, Harada et al. fail to disclose, the configuration of the depth of the recessed non-contact portion resulting in said lower end portion of the recessed non-contact portion being positioned closer to the outer peripheral side of the transmission belt (upper side of the metal V-belt 7) than the boundary (intersection where the convexly curved locking edge portion 45 transition over to the inclined surface 44a) between the rocking edge portion and the inclined surface. On the contrary, as noted by the examiner in the previous office action (dated 01/27/2022), the lower end portion of the recessed non-contact portion on Harada’s transmission belt element seems to be positioned at the boundary between the rocking edge portion and the inclined surface. In addition, all other pertinent/ analogues prior art identified by the examiner, also fail to suggest the collective structure of the transmission belt element described within claim 1, and/ or to cure the deficiencies in Bransma or Harada et al. Therefore, claim 1 limitations appear to include allowable subject matter over cited prior art references; specially when said limitations are viewed in light of applicant’s specification.
Furthermore, the prior art of record, either individually or in combination, additionally fail to disclose or render obvious, a transmission belt having the precise structure/ arrangement of features recited within independent claim 8. That is because, applicant’s claimed transmission in claim 8 requires a plurality of elements, each of which comprises the exact/ identical structural configuration as the transmission belt element described within claim 1. Consequent claim 8 limitations would also include allowable subject matter over all cited prior art refences for the reasons discussed above. 
Accordingly, the transmission belt element and the transmission belt claimed by the applicant within corresponding claims 1, 3-4, and 7-10, are both found to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654